Citation Nr: 0123274	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection and 
awarded an initial 10 percent rating, effective January 25, 
1999, for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by subjective complaints 
of nightmares, intrusive thoughts, social withdrawal, and 
intense reaction to helicopters and diesel fuel odor; as well 
as objective findings of appropriate grooming, cooperative 
attitude, normal speech, flattened affect, logical thought, 
and good abstract thinking.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 10 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected PTSD should be 
rated higher than the initial and current 10 percent rating.  
Specifically, the veteran asserts that his PTSD causes 
serious symptoms, reflective of a 50 percent evaluation.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This act and implementing 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.  The 
Board finds that, while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ( when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  The RO provided the veteran with copies of the rating 
decisions and the statement of the case and supplemental 
statement of the case concerning the evaluation of his 
disability and the rating criteria.  Moreover, the claims 
file appears to contain all relevant private medical reports 
and the veteran was afforded two VA examinations in April 
1999 and April 2000.  There is no indication in the file that 
there are additional relevant records that have not yet been 
associated with the claims file. As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In a May 
1999 rating decision, the veteran was granted service 
connection for PTSD, and received a 10 percent rating dating 
from January 1999, the date of the original claim.  The 
veteran disagreed with the May 1999 rating decision, and 
initiated this appeal.  Essentially, the veteran maintains 
that the 10 percent rating does not accurately reflect the 
level of impairment caused by his PTSD.  Subsequent to the 
initiation of this appeal and after the receipt of additional 
evidence, the RO issued a supplemental statement of the case 
(SSOC), continuing the 10 percent rating.  The May 1999 
rating decision, the statement of the case (SOC) following 
the veteran's notice of disagreement, and the May 2000 SSOC 
noted that all of the veteran's records were considered, 
including the April 1999 and April 2000 VA examinations, and 
findings of a January 2000 private examination.  The Board 
notes that as the veteran is appealing the initial assignment 
of a disability rating, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the 10 percent disability rating to the present 
time.  See Fenderson v. West 12 Vet. App. 119, 125-126 
(1999).

The veteran is presently assigned a 10 percent rating for his 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
under which a 10 percent rating is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a).

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 10 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent at this 
time.  

Reviewing the more recent evidence of record reveals the 
following.  The report of an April 1999 VA examination 
reveals complaints of recurrent memories and dreams of combat 
situations; intense psychological distress when exposed to 
helicopters and diesel fuel odor; psychogenic amnesia; 
diminished interest in significant activities; feelings of 
detachment from others; but a notation that the veteran does 
not try to avoid thoughts of Vietnam.  The veteran had 
completed a claims stressor report, which was not available 
to the examiner.  However, the veteran described his 
stressors to the examiner, which consisted of combat 
scenarios.  Findings of the examiner included notation of 
appropriate dress, with adequate grooming and hygiene; 
cooperative and pleasant attitude; absence of psychomotor 
agitation or retardation; normal speech; constricted affect; 
logical, sequential, pertinent and organized thought 
processes; absence of suicidal ideation, homicidal ideation, 
hallucinations, paranoia, psychosis, delusional thinking, 
mania, obsessions, or preoccupations.  He was alert and 
oriented times three, with average intellect.  The veteran 
was not currently receiving treatment for PTSD.  The examiner 
diagnosed PTSD with a Global Assessment of Functioning (GAF) 
score of 71, and a mild degree of impairment.  The examiner 
noted that social adaptability and integration skills seem to 
have been mildly effected by PTSD, but that industrial 
adaptability skills did not seem much affected.  Capacity for 
adjustment was noted as quite good.

A January 2000 letter from Dr. David R. Diaz, M.D. gives 
details of an examination of the veteran.  This examination 
revealed the veteran's complaints of daily reminders and 
intrusive thoughts of his combat experiences; the veteran's 
efforts to avoid crowds and activities that may remind him of 
the trauma; no enjoyment of work; no hobbies and discomfort 
with leaving the house; his only social contact was with one 
Vietnam veteran; distance from children; short temper; sleep 
disturbance, only achieving 3-4 hours per night, lack of 
restfulness; and trouble concentrating and remembering names.  
The veteran stated that he has had 15-20 jobs since returning 
from Vietnam, but has worked for his current employer for 22 
years.  He currently works as a mechanic and stated that they 
leave him alone.  An examination revealed that the veteran 
was personable and social; his appearance was clean and well 
groomed; his mood and affect were constricted and somewhat 
irritable; he was well oriented times three; he demonstrated 
no memory problems and average intelligence; he was logical, 
pertinent and sequential; he was able to abstract well; he 
had no suicidal ideation and no psychotic symptoms; his 
judgment and insight were limited; he demonstrated increased 
arousal and an increased startle response.  The veteran was 
not attending counseling.

Dr. Diaz diagnosed chronic PTSD.  He noted a GAF score of 41.  
He stated that it was his belief that the veteran should 
qualify for a 50 percent rating for PTSD.  He stated his 
reasoning for this as the effect PTSD has had on the 
veteran's family relationship, as his wife has been upset 
about his lack of emotional involvement.  Dr. Diaz stated 
that the veteran has led "a shell of a life and a marginal 
existence."  He also mentioned the veteran's restricted 
affect and difficulty in maintaining and establishing social 
relationships.  He stated that the veteran is only able to 
keep his current work situation because of his "unusual, 
almost schizoid nature."

The report of a VA examination conducted in April 2000 shows 
complaints of occasional nightmares, with otherwise restful 
sleep; occasional flashbacks; some social withdrawal; no 
avoidance of movies or television related to the war; good 
energy level; even mood; and no suicidal or homicidal 
ideation.  The veteran stated that he has worked for his 
current employer for 22 years; he is currently, and once 
previously, married and has 4 children.  Findings of the 
examiner revealed that the veteran was adequately groomed; 
cooperative; he had normal speech; no psychomotor agitation 
or retardation; he had an emotionless mood and flat affect; 
he had logical and sequential thought processes; he was alert 
and oriented times three; concentration and memory were 
intact, with some insight and fair judgment.  Diagnosis 
revealed PTSD, with a GAF score of 69.  The examiner stated 
the veteran's degree of psychiatric impairment as mild, and 
recommended further treatment.

In view of the evidence presented, the Board finds that the 
veteran's PTSD is properly rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, at a 10 percent rating.  The evidence 
shows that the veteran's symptomatology consists of recurrent 
memories and nightmares related to the veteran's combat 
experiences; intense psychological reaction to helicopters 
and diesel fuel odor; detachment from others; and flattened 
affect; but with appropriate grooming and hygiene; 
cooperative attitude; normal speech; no suicidal or homicidal 
ideation; no hallucinations or delusions; steady employment; 
an eleven-year marriage; and good judgment and insight.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 30 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Although there is consistent evidence of anxiety when exposed 
to certain stressors, as well as evidence of sleep 
impairment, and some conflicting evidence in regard to 
depressed mood, the evidence does not establish that any of 
the veteran's symptoms have resulted in periods of inability 
to perform occupational tasks, or that they have resulted in 
decreased work efficiency.  Dr. Diaz states in his report 
that the veteran is only able to perform his job because they 
leave him alone, and because of his "unusual, almost 
schizoid nature," however, he does not specify any aspect of 
the veteran's occupational duties that the veteran is unable 
to perform.  Both Dr. Diaz and the April 1999 VA examiner 
note that helicopters and diesel fuel can bring back memories 
and cause intense psychological distress.  These reports also 
show that the veteran encounters helicopters in his work 
environment; however, there is no indication from either 
report that the veteran is either unable to perform his 
duties, or that he has difficulty performing them; nor is 
there any indication that the veteran would be unable to 
perform similar duties elsewhere.  Dr. Diaz does not 
elaborate on his statement regarding the veteran's "schizoid 
nature," either to explain the basis for this observation, 
or to explain how this might affect the veteran's 
occupational performance.  There is no similar observation in 
either of the other examination reports.  The Board notes 
that the veteran has been able to function in and retain his 
job for the past 22 years, and could presumably perform 
similar duties for another employer.  The Board also notes 
the finding of the April 1999 VA examination that the 
veteran's industrial adaptability skills did not seem much 
affected.  In regard to the other symptoms that are 
reflective of a 30 percent evaluation, the Board notes no 
medical findings of panic attacks, memory loss or 
suspiciousness.  

The Board notes a rather large variation in GAF scores as 
measured in the two VA examinations, as compared to Dr. 
Diaz's assessment.  The April 1999 VA examination showed a 
score of 71, while the April 2000 VA examination showed a 
score of 69.  By contrast, the report of Dr. Diaz's 
examination showed a score of 41.  In this regard, the Board 
notes that the score of 41, reported by Dr. Diaz is not 
consistent with the symptoms reported in any of the 
examinations.  A score of 41 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV); see also 38 
C.F.R. § 4.130.  The evidence does not reflect such 
symptomatology.  By contrast, the scores of 69 and 71 are 
reflective of a mild level of symptomatology, consistent with 
the specific examples noted in the VA examinations, and 
consistent with examples noted in Dr. Diaz's report.  

The veteran asserts that his level of symptomatology is in 
fact sufficient to warrant a 50 percent evaluation.  With 
reference to the rating criteria enumerated in 38 C.F.R. 
§ 4.130, DC 9411, the Board finds no medical findings of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
or impaired abstract thinking.  Dr. Diaz's January 2000 
examination noted limited judgment, but the April 2000 VA 
examiner evaluated the veteran's judgment as fair.  The 
evidence does not seem to show "impaired" judgment as 
specified in the rating criteria.  There is evidence that the 
veteran has withdrawn socially.  Similarly, there is evidence 
of an impact on the veteran's affect and mood; however, the 
Board finds that the medical evidence provided as to these 
symptoms shows a mild impact; one that more closely 
approximates the criteria for a 10 percent rating.  

The veteran also asserts that the VA examinations afforded 
him were inadequate to fairly evaluate the level of his 
disability.  The Board finds that both examinations were 
responsive to the issues presented and they reflected a 
familiarity with the veteran's service and medical history, 
as well as his current condition.  Though the April 1999 
report noted the unavailability of a recently completed 
claims stressors report, the examination report itself 
reflected a familiarity with these stressors and with the 
veteran's pertinent history.  Both VA examinations were 
conducted by personnel competent to render opinions on the 
issues presented, and they produced findings that addressed 
the particular diagnostic criteria pertinent to the claim.  
The Board finds these examinations adequate for rating 
purposes, and fully compliant with applicable law.  In short, 
the Board finds that the veteran's symptomatology as 
demonstrated by the VA and private examinations most closely 
approximates the criteria for the currently assigned 10 
percent rating under DC 9411, and a higher evaluation is not 
warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD, his 
complaints and the current clinical manifestations of the 
PTSD and any effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the PTSD during the entire period 
from the initial assignment of the 10 percent disability 
rating to the present time.  See Fenderson, 12 Vet. App. At 
125-126.  All other pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, the evidence does not 
support a higher rating, but rather, more nearly approximates 
the criteria for the currently assigned 10 percent rating.  
See 38 C.F.R. § 4.1.  The Board finds that, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence indicates that the veteran has worked 
as a mechanic with the same company for the past 22 years.  
The record does not reflect that the veteran's service-
connected PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to assignment of an initial disability rating in 
excess of 10 percent for PTSD, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

